                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

ROBERT L. MALONE,                            )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )      CASE NO. 3:18-cv-554-GMB
                                             )      [WO]
                                             )
NANCY A. BERRYHILL, Acting                   )
Commissioner, Social Security                )
Administration                               )
                                             )
       Defendant.                            )

                                  FINAL JUDGMENT

       In accordance with the Memorandum Opinion and Order entered this date, it is the

ORDER, JUDGMENT, and DECREE of the court as follows:

       (1)     With respect to all claims in this action against Defendant Nancy A.

Berryhill, judgment is ENTERED in favor of Defendant Nancy A. Berryhill and against

Plaintiff Robert L. Malone, with Plaintiff taking nothing by her claims.

       (2)     Costs are TAXED as paid.

       (3)     The Clerk of Court is DIRECTED to enter this document on the civil docket

sheet as a Final Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure and

to close the file.

       DONE this 14th day of June, 2019.
